Case 8:21-cv-00338-CJC-ADS Document 39-7 Filed 07/09/21 Page 1 of 8 Page ID #:389




                        Exhibit E
Case 8:21-cv-00338-CJC-ADS Document 39-7 Filed 07/09/21 Page 2 of 8 Page ID #:390


   From:               Krysta Pachman
   To:                 Yeary, Michelle; Arun Subramanian; Massey, Kathleen
   Cc:                 Davida Brook; Tamar Lusztig; EXT anoebels@susmangodfrey.com; Simon DeGeorges
   Subject:            Re: Doe v. MindGeek USA Inc., et al., Case No. 8:21-cv-00338
   Date:               Friday, July 02, 2021 6:36:02 PM




    [EXTERNAL EMAIL]
   Thanks, Michelle. Regarding the email you sent yesterday, we do not read the Court’s order the
   same way that you do. The Court ordered the parties to hold an early meeting of counsel “not later
   than 21 days in advance of” September 2, and we have done so, which triggers the relevant
   deadlines. As I’m sure you can appreciate, we also do not agree that discovery should be stayed
   until the Court rules on your motion. In light of our position, if you are still seeking an expedited
   briefing schedule on your motion for a stay as we discussed yesterday, we would agree to waive the
   seven day time period from LR 7-3 such that you could proceed with filing your motion.

   Confirmed that we will send you a draft 26(f) report and PO, and we look forward to receiving your
   draft ESI protocol.

   Best,
   Krysta


   From: "Yeary, Michelle" <michelle.yeary@dechert.com>
   Date: Friday, July 2, 2021 at 12:49 PM
   To: Arun Subramanian <asubramanian@SusmanGodfrey.com>, "Massey, Kathleen"
   <kathleen.massey@dechert.com>, Krysta Pachman <KPachman@susmangodfrey.com>
   Cc: Davida Brook <DBrook@susmangodfrey.com>, Tamar Lusztig
   <TLusztig@susmangodfrey.com>, Abigail Noebels <ANoebels@susmangodfrey.com>, Simon
   DeGeorges <SDeGeorges@susmangodfrey.com>
   Subject: RE: Doe v. MindGeek USA Inc., et al., Case No. 8:21-cv-00338

   EXTERNAL Email
   Davida & Krysta – I wanted to take a moment to memorialize the issues we addressed yesterday.

            We agreed that there was no further need to meet and confer on our anticipated motion to stay as
            the parties were not in agreement. We will however keep on the calendar the meet and confer
            scheduled for Tuesday, 7/6 at 5 pm as we still need to discuss a briefing schedule for the motion to
            dismiss.
            We are awaiting your answer on the timing issue raised in my email yesterday (below).
            For the Rule 26(f) report, we understand you have an initial draft in the works that you will share
            with us.
            You will also prepare a proposed confidentiality order for our review
            We will prepare a proposed ESI protocol for your review
            On discovery, we agreed to exchange Rule 26(a)(1) disclosures by July 22. We will provide you
            with our proposal for the length of time for fact discovery which may include language about
Case 8:21-cv-00338-CJC-ADS Document 39-7 Filed 07/09/21 Page 3 of 8 Page ID #:391


          bifurcated or sequenced class discovery. We will likewise send you our suggestion on the length
          of time for expert discovery.
          We also understand you are preparing a motion seeking leave for plaintiff to proceed as Jane
          Doe. We advised that we would discuss internally but do not anticipate opposing your request.
          We appreciate and accept your offer to see a draft of the motion before it is filed.

   Please let me know if I you think I have missed or misstated anything.

   Michelle


   Michelle Hart Yeary
   Counsel

   Dechert LLP
   A Pennsylvania Limited Liability Partnership
   +1 609 955 3277 Direct
   michelle.yeary@dechert.com
   dechert.com




   From: Yeary, Michelle
   Sent: Thursday, July 01, 2021 6:03 PM
   To: 'Arun Subramanian' <asubramanian@SusmanGodfrey.com>; Massey, Kathleen
   <kathleen.massey@dechert.com>; Krysta Pachman <KPachman@susmangodfrey.com>
   Cc: Davida Brook <DBrook@susmangodfrey.com>; Tamar Lusztig <TLusztig@susmangodfrey.com>;
   EXT anoebels@susmangodfrey.com <anoebels@susmangodfrey.com>; Simon DeGeorges
   <SDeGeorges@susmangodfrey.com>
   Subject: RE: Doe v. MindGeek USA Inc., et al., Case No. 8:21-cv-00338

   Davida & Krysta – As I am sure you have seen, immediately after our call we received the attached notice
   from Judge Carney stating his intent to enter a scheduling order in this case on September 2nd and
   directing the parties to hold a Rule 26(f) conference 21 days before (August 12) and to submit our report
   14 days before (August 19). If we use these dates as the trigger for the start of discovery, our responses
   to the discovery requests you already served would be September 13th. Assuming this schedule reflects
   the Court’s thinking on what might be appropriate in terms of the commencement of discovery, we do not
   believe an expedited briefing for our anticipated motion to stay makes sense. Rather, we propose to file
   the motion by the end of next week with a hearing date of August 9th, , deferring discovery beyond what
   was agreed today except insofar as we agreed to exchange preliminary disclosures, prepare a proposed
   confidentiality order and ESI protocols, and prepare a Rule 26(f) report, until after the Court rules on the
   motion. This will allow the court to have the Rule 26(f) report and the fully briefed motion before him at
   the time he considers the schedule for this case. Please let us know as soon as possible if you agree to
   this proposed schedule.

   Regards,

   Michelle
Case 8:21-cv-00338-CJC-ADS Document 39-7 Filed 07/09/21 Page 4 of 8 Page ID #:392


   Michelle Hart Yeary
   Counsel

   Dechert LLP
   A Pennsylvania Limited Liability Partnership
   +1 609 955 3277 Direct
   michelle.yeary@dechert.com
   dechert.com




   From: Arun Subramanian <asubramanian@SusmanGodfrey.com>
   Sent: Thursday, July 01, 2021 12:29 PM
   To: Massey, Kathleen <kathleen.massey@dechert.com>; Krysta Pachman
   <KPachman@susmangodfrey.com>
   Cc: Davida Brook <DBrook@susmangodfrey.com>; Yeary, Michelle <michelle.yeary@dechert.com>;
   Tamar Lusztig <TLusztig@susmangodfrey.com>; EXT anoebels@susmangodfrey.com
   <anoebels@susmangodfrey.com>; Simon DeGeorges <SDeGeorges@susmangodfrey.com>
   Subject: Re: Doe v. MindGeek USA Inc., et al., Case No. 8:21-cv-00338


    [EXTERNAL EMAIL]
               Dear Kathleen:

              In advance of today's rule 26(f) conference and consistent
            with the Federal Rules, we raise the following issues for
            consideration and will work with your team on the preparation
            of the Ruke 26(f) report. Happy to address any issues you may
            have. I have a conflict that arose for 2 pm ET today but my
            partner Davida will be on the call. Thanks.

               1. 26(f)(2)

              a. Nature and basis of claims and defenses and the
            possibilities for promptly settling or resolving the case

               We have received your motion to dismiss and are evaluating
            it. We appreciate your willingness to discuss an appropriate
            briefing schedule for this motion.

              You have raised with us that MG is interested in a settlement
            discussion and we have asked for you to send us dates when
            you would be available to provide us with a presentation
            outlining any proposal or thoughts on resolution you have.

                b. Rule 26(a)(1) disclosures

               We propose the parties exchange these in one week, on July
Case 8:21-cv-00338-CJC-ADS Document 39-7 Filed 07/09/21 Page 5 of 8 Page ID #:393


            9, 2021.

               c. Issues about preserving discoverable information

              We have sent to you a letter concerning the retention of
            discoverable information and we expect that defendants are
            complying with it and adhering to their obligations under the
            Federal Rules.

              2. 26(f)(3)

              We believe that fact discovery in this case can be completed
            in a period of 6 months, followed by a period of 2 months for
            expert discovery. We would propose that plaintiffs file a motion
            for class certification at or before 2 weeks following the close
            of expert discovery, followed by motions for summary
            judgment that the parties may file. We would propose a trial
            date in June 2022.

              We are happy to discuss with defendants an appropriate
            protective order and ESI order for the production of electronic
            data.


   Arun Subramanian | Susman Godfrey LLP
   212.471.8346
   1301 Avenue of the Americas | 32nd Floor | New York, New York 10019


   From: Massey, Kathleen <kathleen.massey@dechert.com>
   Sent: Wednesday, June 30, 2021, 6:42 PM
   To: Krysta Pachman
   Cc: Arun Subramanian; Davida Brook; Yeary, Michelle
   Subject: RE: Doe v. MindGeek USA Inc., et al., Case No. 8:21-cv-00338


   EXTERNAL Email
   Thank you. We will send a Teams invite.

   Kathleen N. Massey

   Dechert LLP
   +1 212.698.3686 Direct
   kathleen.massey@dechert.com
   dechert.com


   From: Krysta Pachman <KPachman@susmangodfrey.com>
   Sent: Wednesday, June 30, 2021 6:38 PM
   To: Massey, Kathleen <kathleen.massey@dechert.com>
Case 8:21-cv-00338-CJC-ADS Document 39-7 Filed 07/09/21 Page 6 of 8 Page ID #:394


   Cc: Arun Subramanian <asubramanian@SusmanGodfrey.com>; Davida Brook
   <DBrook@susmangodfrey.com>; Yeary, Michelle <michelle.yeary@dechert.com>
   Subject: Re: Doe v. MindGeek USA Inc., et al., Case No. 8:21-cv-00338


    [EXTERNAL EMAIL]
   Kathleen,

   We can do 5 ET on Tuesday.

   Thanks,
   Krysta


         On Jun 29, 2021, at 3:23 PM, Massey, Kathleen <kathleen.massey@dechert.com>
         wrote:

         EXTERNAL Email
         Krysta – We have seen orders from Magistrates dealing with similar situations to the
         one we are dealing with, including a decision in the CD Cal addressing a request for a
         stay of discovery in the context of a motion to dismiss. That said, we are happy to
         confer under LR 37 as well as 7-3. Since Mon 7/5 is a federal holiday, we would prefer
         to do the meet and confer Friday or Tuesday. We propose 12 or 2 Eastern on Fri, or 2
         or 5 on Tues. Do any of those proposed times work for you? Thank you. Kathleen

         Kathleen N. Massey

         Dechert LLP
         +1 212.698.3686 Direct
         kathleen.massey@dechert.com
         dechert.com


         From: Krysta Pachman <KPachman@susmangodfrey.com>
         Sent: Monday, June 28, 2021 11:34 PM
         To: Massey, Kathleen <kathleen.massey@dechert.com>; Arun Subramanian
         <asubramanian@SusmanGodfrey.com>
         Cc: Davida Brook <DBrook@susmangodfrey.com>; Yeary, Michelle
         <michelle.yeary@dechert.com>
         Subject: Re: Doe v. MindGeek USA Inc., et al., Case No. 8:21-cv-00338


             [EXTERNAL EMAIL]
         Kathleen,

         The LR 37 process is reserved for discovery motions. This is not a discovery motion – it
         is a motion for a stay. See, e.g., Dadisman v. Cty. of Los Angeles, No.
Case 8:21-cv-00338-CJC-ADS Document 39-7 Filed 07/09/21 Page 7 of 8 Page ID #:395


        CV1810119PSGPLAX, 2021 WL 888897, at *1 n.2 (C.D. Cal. Jan. 5, 2021). Filing a joint
        stipulation under LR 37 is improper as the question of whether the case should be
        stayed should go to Judge Carney. See, e.g., Phoenix Books, Inc. v. Mr Bongo Worldwide
        Ltd, No. CV 1906000JFWRAOx, 2019 WL 8137721, at *2 (C.D. Cal. Dec. 17, 2019). We
        can meet and confer at 5 p.m. ET on 7/5 but the meet and confer should be pursuant
        to LR 7-3.

        Thanks,
        Krysta


        From: "Massey, Kathleen" <kathleen.massey@dechert.com>
        Date: Monday, June 28, 2021 at 9:07 PM
        To: Arun Subramanian <asubramanian@SusmanGodfrey.com>
        Cc: Davida Brook <DBrook@susmangodfrey.com>, Krysta Pachman
        <KPachman@susmangodfrey.com>, "Yeary, Michelle"
        <michelle.yeary@dechert.com>
        Subject: Doe v. MindGeek USA Inc., et al., Case No. 8:21-cv-00338

        EXTERNAL Email
        Arun –

        Please see attached Defendants’ letter pursuant to Local Rule 37-1 regarding our
        request for a stay of discovery. Please let us know when you would like to meet and
        confer over this as required by the Rule.

        Thank you.

        Kathleen

        Kathleen N. Massey

        Dechert LLP
        +1 212.698.3686 Direct
        kathleen.massey@dechert.com
        dechert.com




        This e-mail is from Dechert LLP, a law firm, and may contain information that is
        confidential or privileged. If you are not the intended recipient, do not read, copy or
        distribute the e-mail or any attachments. Instead, please notify the sender and delete
        the e-mail and any attachments. Thank you.

        This e-mail is from Dechert LLP, a law firm, and may contain information that is
        confidential or privileged. If you are not the intended recipient, do not read, copy or
        distribute the e-mail or any attachments. Instead, please notify the sender and delete
Case 8:21-cv-00338-CJC-ADS Document 39-7 Filed 07/09/21 Page 8 of 8 Page ID #:396


         the e-mail and any attachments. Thank you.

   This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or
   privileged. If you are not the intended recipient, do not read, copy or distribute the e-mail or any
   attachments. Instead, please notify the sender and delete the e-mail and any attachments. Thank
   you.


   This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or
   privileged. If you are not the intended recipient, do not read, copy or distribute the e-mail or any
   attachments. Instead, please notify the sender and delete the e-mail and any attachments. Thank
   you.
